

116 HR 7009 IH: Yellow Ribbon for Overseas Education Act of 2020
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7009IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Ms. Wexton (for herself and Mr. Banks) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to make a technical correction to clarify that colleges and universities located outside the United States may participate in the Yellow Ribbon Program of the Department of Veterans Affairs.1.Short titleThis Act may be cited as the Yellow Ribbon for Overseas Education Act of 2020.2.Technical correction to clarify eligibility for participation in Yellow Ribbon Program of Department of Veterans AffairsSection 3317(a) of title 38, United States Code, is amended—(1)by striking the full cost of established charges (as specified in section 3313) and inserting the full cost of tuition and fees for a program of education; and(2)by striking those established charges and inserting such tuition and fees.